Citation Nr: 0432851	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-04 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to the payment or reimbursement by the Department 
of Veterans Affairs (VA) of unauthorized medical expenses 
incurred at St. Francis Woman's and Family Hospital in 
Greenville, South Carolina, on October 3, 2001.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Columbia, South 
Carolina, which denied reimbursement for the cost of non-VA 
medical services rendered on October 3, 2001.  

This case was previously before the Board in June 2003 when 
it was remanded for compliance with changes in the law 
governing notification and duty to assist the veteran.  The 
requested action has been completed and the Board proceeds 
with its review of the appeal.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran was treated at a private hospital on October 
3, 2001 for a nonservice connected condition.

3.  Treatment rendered on October 3, 2001 was under non-
emergent conditions; an alternate VA facility was available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with private 
treatment rendered on October 3, 2001, have not been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-1006 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted a bill for treatment rendered on 
October 3, 2001, by SE Emergency Physicians in Greenville, 
South Carolina.  The actual record of his treatment shows 
that he was treated in the emergency room of the St. Francis 
Woman's and Family Hospital with a chief complaint of 
lightheadedness vs. vertigo.  He had experienced the onset of 
symptoms as he went to bed in the morning following work on 
the night shift.  His symptoms were also present when he 
wakened, but they decreased when he got up and moved around.  
He stated that he was upset about a political discussion on 
the internet.  There was no shortness of breath or chest 
pain.  He did have a cough, no fever or chills.  The report 
noted that the veteran was very vague and had difficulty 
responding to pointed questions.  Physical examination 
included lab work and an EKG.  His diagnoses was 
lightheadedness vs. vertigo and hypertension.  He was 
discharged in stable condition.

A medical review of the veteran's claim was completed in 
March 2002.  The veteran's claim was denied because the 
medical review found that his treatment was for a non 
service-connected condition, it was not an emergency, and a 
VA facility was available, specifically the Greenville VA 
Outpatient Clinic.  

In May 2002, the veteran wrote that he notified the VA of his 
condition and was told to go straight to the emergency room, 
and that they could not see him.  He stated that he was only 
following instructions from the person he spoke with at the 
VA clinic in Greenville and went to the emergency room where 
he was examined for possible heart attack or stroke.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for 
reimbursement in the March 2002 decision, the May 2002 
statement of the case (SOC), and letters sent to him in March 
2003 and September 2004.  Second, VA must inform the veteran 
of which information and evidence he is to provide to VA and 
which information and evidence VA will attempt to obtain on 
his behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This was accomplished in both the March 2003 and September 
2004 letters.  Third, VA must request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This was 
substantially accomplished in the September 2004 letter, when 
the RO asked the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get.  In 
all communications with the VA, the veteran was put on notice 
as to the need for any available evidence to be received by 
VA and associated with the claims file, whether the evidence 
was in his possession, obtained by him, or obtained by VA.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  VA has obtained 
the report of the veteran's treatment on October 3, 2001, and 
obtained a medical assessment of the treatment received.  The 
veteran has not identified any additional records not already 
obtained.  He was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, but he declined.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim for reimbursement.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for 
reimbursement was received in October 2001 and his claim 
denied in March 2002.  Only after this initial action was 
promulgated did VA comply with the provisions of the VCAA and 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, there is no 
unobtained evidence which could possibly substantiate the 
veteran's claim, and the facts are not in dispute.  The Board 
therefore concludes that the failure to provide a pre-AOJ 
initial adjudication notification letter constitutes harmless 
error.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  


Legal Criteria and Analysis

Initially, the Board must make a determination as to whether 
VA gave prior authorization for the medical care provided on 
October 3, 2001 in the emergency room of the St. Francis 
Woman's and Family Hospital.  38 U.S.C.A. § 1703(a); 38 
C.F.R. § 17.54  (2003).  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-Department facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In  
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2003).

In this case, the veteran claims that he called the VA 
clinic and was told that they could do nothing for him and 
that he should go to the emergency room.  However, in his May 
2002 statement, he wrote, "I cannot help that I talked to a 
layperson [who] did not know what they were talking about."  
There is no record of contact with the veteran on the date he 
was treated at the private emergency room.  Nor is it shown 
that the private hospital attempted to contact VA.  In view 
of the foregoing, the Board finds that authorization for the 
medical treatment provided at St. Francis Woman's and Family 
Hospital on October 3, 2001, was not obtained.  38 U.S.C.A. § 
1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2003).  
To the extent that the veteran may have relied on erroneous 
advice of a VA employee to his detriment, the Board notes 
that this would not be a matter within the Board's 
jurisdiction.  See Suttman v. Brown, 5 Vet. App. 127, 138 
(1993)(Only the Secretary is permitted by statute to take 
equitable considerations into account in reviewing claims for 
administrative error, and the Board is without jurisdiction 
to review the Secretary's exercise of that discretion).  
Thus, the issue on appeal must be decided in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  

In that regard, unauthorized medical expenses may be paid or 
reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725 
(West 2002).  

Under 38 U.S.C.A. § 1728, VA may reimburse veterans entitled  
to hospital care or medical services for the reasonable value 
of such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically determined 
to have been in need of care or treatment to make 
possible such veteran's entrance into a course of 
training, or prevent interruption of a course of 
training, or hasten the return to a course of training 
which was interrupted because of such illness, injury, 
or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, a review of the record indicates that the 
veteran does not satisfy all of the criteria as set forth 
above.  Medical officials at the VAMC who reviewed the 
veteran's claim concluded that the treatment he received at 
the St. Francis Woman's and Family Hospital on October 3, 
2001, was not for a medical emergency such that a VA facility 
was not feasibly available.  See Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994) (defining a medical emergency as a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action).  He began 
experiencing his symptoms early in the day, went to bed, and 
still had symptoms of lightheadedness when he arose in the 
afternoon, although he has stated that his symptoms decreased 
when he got up and moved around.  At the time he sought 
treatment, his symptoms had been present for the greater part 
of a day, and improving.  This supports the medical 
determination that there was no medical emergency present.

In addition, as set forth above, service connection is not in 
effect for any disability, nor does the veteran so contend.  
Moreover, he is not participating in a rehabilitation 
program, nor does he so contend. 

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided at the St. Francis Woman's and 
Family Hospital on October 3, 2001, must be denied under 
these provisions.

The Millennium Health Care and Benefits Act also provides 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West 2002).  The term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be feasible, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(West 2002).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met: 

(a) the emergency services were provided in a hospital 
emergency department or a similar facility held at as 
providing emergency care to the public; 

(b) the claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possess an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part); 

(c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
lay person (as an example, these conditions would be met 
by evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center); 

(d) the claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); 

(e) at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C.A. chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 

(f) the veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) the veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or the provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial 
of payment); 

(h) if the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and 

(i) the veteran is not eligible for reimbursement under 
38 U.S.C.A. 1728 for the emergency treatment provided 
(38 U.S.C.A. 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability). 

38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2003).

Applying the criteria set forth above to the facts in this 
case, the Board must likewise find that the veteran does not 
meet the criteria for reimbursement or payment under these 
provisions.  The record shows that the unauthorized medical 
treatment provided at St. Francis Woman's and Family Hospital 
on October 3, 2001, was not emergent in nature.  Rather, as 
noted above, the record reflects that the veteran's condition 
had existed for most of the day, and had actually improved 
somewhat when he sought treatment.  In other words, the 
record indicates that the veteran's condition on October 3, 
2001, at the time he sought treatment, was not such that a 
reasonably prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have 
been hazardous to life or health.

Accordingly, his claim for reimbursement for the unauthorized 
medical expenses incurred on October 3, 2001, must be denied 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002. 

For the reasons set forth above, the Board finds that the 
criteria for reimbursement or payment of the cost of 
unauthorized medical treatment provided at St. Francis 
Woman's and Family Hospital on October 3, 2001, have not been 
met.  This is a case where the preponderance of the evidence 
is against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Reimbursement of unauthorized private medical expenses 
incurred on October 3, 2001, is denied.





	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



